10

1]

12

13

14

15

16

17

18

19

20

21

22

Zo

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
* OK
UNITED STATES OF AMERICA, Case No. 2:17-cr-146-APG-NJK
Plaintiff, ORDER REGARDING TRIAL
SETTING
V.
(ECF No. 84)
ALEJANDRO ROJAS,
Defendant.

 

 

 

 

The parties have submitted another stipulation to continue the trial. ECF No. 84. This is
at least the eighth continuance of the trial date. I will continue the trial, but the parties are to
appear in court on Monday, September 16, 2019 at 9:00 a.m. to discuss when this case will be
ready for trial, in hopes of avoiding further continuances.

Dated: September 10, 2019.

OC

Andrew P. Gordon
UNITED STATES DISTRICT JUDGE

 

 
